

115 HR 2466 IH: GRAD Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2466IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Ms. Meng (for herself and Mr. Emmer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate the expedited review of applications of aliens applying for admission to the United
			 States under section 101(a)(15)(J) of the Immigration and Nationality Act
			 who are coming to the United States to participate in a program under
			 which they will receive graduate medical education or training, require
			 the Secretary of State to provide relevant Foreign Service officers with
			 training regarding such aliens, and for other purposes.
	
 1.Short titleThis Act may be cited as the Grant Residency for Additional Doctors Act of 2017 or the GRAD Act of 2017. 2.Expedited review of certain J–1 visas and training for Foreign Service officers (a)Expedited reviewNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall designate an officer or employee of the Department of State whose sole responsibility during the months of March, April, May, June, and any other period of time as determined appropriate by the Secretary, shall be to facilitate the expedited review of applications of aliens applying for admission to the United States under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) who are coming to the United States to participate in a program under which such aliens will receive graduate medical education or training.
 (b)TrainingBeginning not later than 180 days after the date of enactment of this Act, the Secretary of State shall provide to relevant Foreign Service officers training related to medical graduates and medical graduate programs in the countries in which such officers are serving. Such training shall be part of the training provided to such officers under section 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021).
			